Case 4:18-cv-00442-ALM-CMC Document 97 Filed 02/18/20 Page 1 of 7 PageID #: 4570



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   ED BUTOWSKY,                          §
                                         §
                                         §
          Plaintiff,                     §
                                         §
   V.                                    §      CIVIL ACTION NO.
                                         §
   DAVID FOLKENFLIK; NATIONAL            §      4:18-CV-00442-ALM
   PUBLIC RADIO, INC.; EDITH             §
   CHAPIN; LESLIE COOK; AND              §
   PALLAVI GOGOI,                        §
                                         §
                                         §
          Defendants.                    §
                                         §


        REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL DISCOVERY
                         PURSUANT TO FED. R. CIV. P. 37
Case 4:18-cv-00442-ALM-CMC Document 97 Filed 02/18/20 Page 2 of 7 PageID #: 4571



  I.       INTRODUCTION

           Plaintiff’s Response and Memorandum in Opposition to Defendants’ Motion to Compel

  (“Response,” Dkt. 90) fails to justify Plaintiff’s ongoing refusal to produce documents 1 and

  provide discovery responses “without court action.” Fed. R. Civ. P. 37(a)(1). Instead, his Response

  underscores the necessity of judicial action to compel Plaintiff to do what he should have done

  many months ago, and what he promises but fails to do as recently as in his Response itself.

           In the Aaron Rich Case, involving the same alleged and unproven “conspiracy,” Plaintiff

  made an initial production of 1,429 pages of documents. But after being ordered to produce

  documents months ago, the parties retained an outside vendor, who located – solely from

  Butowsky’s primary email account – 6,452 documents, totaling 29,920 pages). Here, in contrast,

  Plaintiff has pronounced “complete” his production of about 300 documents – (over 100 pages

  are NPR public filings and the rest a collection of emails, screen shots and audio files (many altered

  or redacted). That’s less than 5% of his documents belatedly located in the Aaron Rich Case. 2

           Plaintiff’s counsel here, Steven Biss, admits that he “knows about the documents in the

  Aaron Rich Lawsuit,” and that “Plaintiff’s counsel has agreed to produce those documents,

  regardless whether they are relevant to the claims in this case.” Response at 3. Apparently without

  authority, Biss represented that Butowsky will “make all non-privileged documents available”

  from the Aaron Rich Case, id., yet Butowsky’s counsel in that case said that Butowsky had neither

  given him any such permission nor had he authorized any such statement by Biss. 3 On the eve of

  this Reply, Butowsky’s counsel in the Aaron Rich Case now says he has authority for the


  1
    See, e.g., Prather Declaration (“Prather Decl.”) ¶ 5; Ex. 1 (For months, Plaintiff has refused to allow production of
  documents he produced in Aaron Rich v. Butowsky, et al., Case No. 1:18-cv-00681-RJL (D.D.C.) (the “Aaron Rich
  Case”)).
  2
    See Prather Decl. ¶ 4; Defendants’ Motion to Compel Discovery (“Mot. to Compel”) (Dkt. 87) at 2, 5 & Ex. 2. In
  the Aaron Rich Case, the forensic examination of Butowsky’s other devices and accounts (i.e. cell phone and
  computer) is yet to be conducted but to be completed in the future. Id.
  3
    Prather Decl. ¶ 8, Ex. 2.


  REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL ED BUTOWSKY                                                  PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 97 Filed 02/18/20 Page 3 of 7 PageID #: 4572



  production, 4 but it has taken this Motion to achieve that admission and agreement. Still Plaintiff

  has not produced any of those documents.

             For many months, Plaintiff’s counsel has been promising the production of documents and

  information to Defendants, but Plaintiff’s discovery has not been forthcoming for one excuse after

  another. The Court can get a sense of the problem by seeing how readily Plaintiff’s counsel agrees

  to produce documents and information – i.e., the names of all lost “clients/customers 5,” and

  responses to subpoenas issued to Chapwood and Sams – “within seven (7) days.” Response at 3,

  6. Yet more than seven (7) days have passed since Plaintiff filed the Response, and Plaintiff

  has still not honored these promises to produce the documents and information.

             In sum, Defendants’ Motion should be granted, and a forensic examination of Plaintiff’s

  devices should be ordered to enhance the likelihood of compliance with the Court’s order.

  II.        DEFENDANTS ARE ENTITLED TO ADDITIONAL DISCOVERY FROM
             PLAINTIFF.

             As a matter of law, the Response fails to meet “[t]he burden [ ] on the party resisting

  discovery to establish the discovery is not proportional.” Hall v. Rent-A-Ctr., Inc., 4:16CV978,

  2018 WL 4293141, at *3 (E.D. Tex. Aug. 31, 2018) (Craven, M.J.). The Response does not dispute

  that by filing a $60 million defamation lawsuit in June 2018, Butowsky placed his reputation at

  issue here, yet he has failed to produce documents and information concerning essential elements

  of his claims, including his reputation, whether good or bad, prior state litigation or complaints to

  FINRA bearing on his reputation, or any evidence of alleged pecuniary damages.

             Plaintiff has failed to justify the gaping holes in his discovery responses or otherwise

  explain his production of less than 5% of potentially responsive documents (some of which have



  4
      Id. ¶ 9.
  5
      Id. ¶¶ 10-11, Ex. 3; Mot. to Compel (Dkt. 87) at Exs. 8, 10, 19.


  REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL ED BUTOWSKY                                 PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 97 Filed 02/18/20 Page 4 of 7 PageID #: 4573



  been manipulated or improperly excerpted). See Mot. to Compel at 5, 9, Ex. 15. To justify an order

  compelling production of documents, requesting parties have only a “modest burden . . . to support,

  with existing documents, a reasonable deduction that other documents may exist or did exist but

  have been destroyed.” RealPage, Inc. v. Enter. Risk Control, LLC, 4:16-CV-00737, 2017 WL

  1165688, at *5 (E.D. Tex. Mar. 29, 2017) (Mazzant, J.). Such a deduction is inevitable here.

           Plaintiff’s recent illness does not justify his and his lawyers’ months of stonewalling.

  Plaintiff requested (and received) multiple extensions long before any health issues arose, and

  Defendants’ professional courtesies were met with belated production of only a tiny fraction of the

  materials in Plaintiff’s possession, some of which were doctored and incomplete. Plaintiff declared

  his production “complete” long before his recent hospitalization. This is not an issue of a health-

  related delay. Plaintiff either promises but fails to participate in discovery, supra, or he refuses.

  Only this Court’s action will compel Plaintiff’s compliance with his discovery duties. 6

           In his Response, Plaintiff has not provided any declaration that would explain what

  happened to his documents that the Response asserts (in the face of overwhelming evidence to the

  contrary) are not in his possession or control, or how and when Plaintiff lost or deleted responsive

  documents. Response at 1-4. The Response admits Plaintiff’s counsel is relying at best on

  Plaintiff’s assertions that he has no responsive documents, including from two of Plaintiff’s email

  accounts that his lawyers must search – and not merely rely on what Plaintiff purportedly “certified

  to his counsel.” Response at 4. That is insufficient as a matter of law; Rule 26(g) requires

  Plaintiff’s counsel to conduct a “reasonable inquiry” into Plaintiff’s compliance with document



  6
    In the Aaron Rich Case, Mr. Rich has provided evidence that Plaintiff appears well enough to make videos and offer
  financial commentary, despite his alleged incapacitation. See Prather Decl. at ¶ 13, Ex. 4 (Pl.’s Notice of Supp. Auth.
  Regarding Def. Butowsky, Aaron Rich Case (Jan. 22, 2020, Dkt. 126)). Plaintiff also filed pleadings in the Joel and
  Mary Rich litigation last week as a pro se litigant. Id.at ¶ 14, Ex. 5 (Letter from Ed Butowsky, Joel Rich, et al. v. Fox
  News Network LLC, et al., Case No. 1:18-cv-02223-GBD-SN (S.D.N.Y. Feb. 10, 2020) (Dkt. 109)). See also id. at
  ¶ 15 (Butowsky called Defendant’s counsel directly on January 15, 2020).


  REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL ED BUTOWSKY                                                   PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 97 Filed 02/18/20 Page 5 of 7 PageID #: 4574



  requests. See FRCP 26(g); Lopez v. Don Herring Ltd., 327 F.R.D. 567, 578 (N.D. Tex. 2018) (“In

  responding to [Rule 34] discovery requests, a reasonable inquiry must be made, and if no

  responsive documents or tangible things exist, . . . the responding party should so state with

  sufficient specificity to allow the Court to determine whether the party made a reasonable inquiry

  and exercised due diligence.”) The Response shows that Plaintiff and his lawyers have not made

  a reasonable inquiry or exercised due diligence in response to Defendants’ requests. Moreover, the

  many documents already produced, coupled with Butowsky’s representations that he will produce

  thousands more documents in his possession or control in the Aaron Rich Case, establish that

  Plaintiff’s and his counsel’s statements here are demonstrably false. See Prather Decl. Ex. 2.

          Plaintiff’s representation that he will allow third-party discovery to proceed, Response at

  2, does not obviate his discovery obligations. Many recipients of Defendants’ subpoenas have

  objected that the information sought can be obtained from Plaintiff, and have asserted various

  privileges. There is no third-party substitute for Plaintiff’s direct participation in discovery here. 7

  III.    PLAINTIFF HAS WAIVED HIS OBJECTIONS, AND HIS RELEVANCE
          OBJECTIONS ARE ENTIRELY WITHOUT MERIT.

          The Motion to Compel establishes that Plaintiff has waived his responses to Defendants’

  discovery requests because his objections are merely generic, boilerplate responses that do not

  respond with the “specificity” required by the Rule. Mot. to Compel at 10-13; Fed. R. Civ. P.

  34(b)(2)(B); see Hall, 2018 WL 4293141, at *3. The Response’s bare assertion that Plaintiff “duly

  not[ed] appropriate objections” rings false. Response at 1. For example, Plaintiff offers the

  following: “Objection – relevance and proportionality; overbroad; unduly burdensome” in

  response to nine consecutive requests, including a request relating to a meeting in which


  7
    Contrary to Plaintiff’s assertions, Chapwood, Sams, Johnson and other third parties with relevant information that
  are either controlled by Plaintiff or represented by the same attorneys as Plaintiff’s lawyers here have not made
  adequate discovery. See Prather Decl. at ¶¶ 15-16; Exs. 6 and 7. (Chapwood/Sams/Johnson subpoena responses).


  REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL ED BUTOWSKY                                               PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 97 Filed 02/18/20 Page 6 of 7 PageID #: 4575



  Defendants and the murder investigation of Seth Rich were allegedly discussed at length. See, e.g.,

  Mot. to Compel, Ex. 17, at 27-30. These generic objections fall far short of what the Rule requires.

  Hall, 2018 WL 4293141, at *3. Moreover, Plaintiff did not object to many of Defendants’

  document requests, yet he did not produce any documents responsive to those requests despite

  promises to do so. See, e.g., Motion at Ex. 4, at 35 (agreeing but failing to produce documents

  related to Butowsky’s payments to Wheeler for investigation of death of Seth Rich). Thus, Plaintiff

  has waived his objections to discovery – either by failing to object, or by doing so inadequately.

         In any event, Plaintiff’s relevance objections fail. “Relevance, [under] Rule 26(b)(1), is

  when the request is reasonably calculated to lead to the discovery of admissible evidence.” Sorrell

  v. Reeves, 4:18-CV-00354, 2019 WL 5328785, at *3 (E.D. Tex. Oct. 21, 2019) (Mazzant, J.).

  Information is “relevant to any party’s claim or defense [if]: (1) it includes information that would

  not support the disclosing parties’ contentions;... [or] (4) it is information that deserves to be

  considered in the preparation, evaluation, or trial of a claim or defense...” L.R. CV-26(d). The

  document requests the Response singles out easily clear this bar. Response at 5.

  IV.    CONCLUSION

         Plaintiff has produced only a tiny fraction (less than 5%) of the potentially relevant

  documents recently located – after court order and examination of his devices by an outside vendor

  – in the Aaron Rich Case. Yet Plaintiff’s Response asserts that “Plaintiff has produced all

  responsive documents in his possession and control.” Response. at 1. That assertion is belied by

  the facts. So, too, are Plaintiff’s repeated assurances of “complete” compliance. Butowsky has

  waived his objections, which are, in any event, deficient as a matter of well-settled law.

         The Court should overrule Plaintiff’s objections, compel production of documents and

  supplementation of interrogatory answers, order a forensic examination of Plaintiff’s devices, and

  award Defendants their reasonable attorneys’ fees incurred in bringing this Motion to Compel.


  REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL ED BUTOWSKY                                 PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 97 Filed 02/18/20 Page 7 of 7 PageID #: 4576



                                           Respectfully submitted,

                                           By: /s/ Laura Lee Prather
                                           Laura Lee Prather
                                           State Bar No. 16234200
                                           laura.prather@haynesboone.com
                                           Wesley D. Lewis
                                           State Bar No. 24106204
                                           wesley.lewis@haynesboone.com
                                           HAYNES AND BOONE, LLP
                                           600 Congress Avenue, Suite 1300
                                           Austin, Texas 78701
                                           Telephone:     (512) 867-8400
                                           Facsimile:     (512) 867-8470

                                           David J. Bodney
                                           admitted pro hac vice
                                           bodneyd@ballardspahr.com
                                           Ian O. Bucon
                                           admitted pro hac vice
                                           buconi@ballardspahr.com
                                           BALLARD SPAHR LLP
                                           1 E. Washington Street, Suite 2300
                                           Phoenix, Arizona 85004-2555
                                           Telephone:    602.798.5400
                                           Facsimile:    602.798.5595

                                           Attorneys for Defendants

                               CERTIFICATE OF SERVICE

         The undersigned certifies that on February 18, 2020, a true and correct copy of the
  foregoing document was forwarded via e-filing to the following counsel of record:

        Ty Odell Clevenger                           Steven S. Biss
        P.O. Box 20753                               300 West Main Street, Suite 102
        Brooklyn, NY 11202-0753                      Charlottesville, VA 22903
        979-985-5289 (phone)                         804-501-8272 (phone)
        979-530-9523 (fax)                           202-318-4098 (fax)
        tyclevenger@yahoo.com                        stevenbiss@earthlink.net


                                            /s/ Laura Lee Prather
                                            Laura Lee Prather




  REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL ED BUTOWSKY                         PAGE 6
